EXHIBIT 10.47 ** Execution Copy DATEDMay SWICO LIMITED and MOVADO GROUP, INC. and MGS DISTRIBUTION LIMITED JOINT VENTURE AGREEMENT ** CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED FROM: (1) THE FOLLOWING PAGES OF THE FOUR DISTRIBUTORSHIP AGREEMENTS ANNEXED HERETO COLLECTIVELY AS ANNEX B: TOMMY HILFIGER AGREEMENT - PAGES 6 AND 18; JUICY COUTURE AGREEMENT – PAGES 6, 7 AND 19; HUGO BOSS AGREEMENT – PAGES 6 AND 18; LACOSTE AGREEMENT – PAGES 38 AND 39 AND SCHEDULE VIII; (2) ANNEX B TO (WHICH IS THE LAST PAGE OF) THE SERVICE AGREEMENT ANNEXED HERETO AS ANNEX C; (3) ALL OF ANNEX D AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”) PUSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (“1934 ACT”) TABLE OF CONTENTS 1.INTERPRETATION[INSERT PAGE NUMBER] 2.ESTABLISHMENT OF THE COMPANY[INSERT PAGE NUMBER] 3.BUSINESS OF THE COMPANY AND INITIAL OPERATIONS[INSERT PAGE NUMBER] 4.CORPORATE GOVERNANCE AND MANAGEMENT[INSERT PAGE NUMBER] 5.REPORTING AND INFORMATION RIGHTS[INSERT PAGE NUMBER] 6.RESTRICTIONS ON TRANSFER OF SHARES[INSERT PAGE NUMBER] 7.SWICO CHANGE OF CONTROL[INSERT PAGE NUMBER] 8.FINANCIAL PERFORMANCE[INSERT PAGE NUMBER] 9.BUY OUT RIGHT[INSERT PAGE NUMBER] 10.COVENANTS[INSERT PAGE NUMBER] 11.REPRESENTATIONS AND WARRANTIES[INSERT PAGE NUMBER] 12.FEES AND EXPENSES[INSERT PAGE NUMBER] 13.CONFIDENTIALITY[INSERT PAGE NUMBER] 14.PUBLICITY[INSERT PAGE NUMBER] 15.TERMINATION AND BREACH[INSERT PAGE NUMBER] 16.NOTICES[INSERT PAGE NUMBER] 17.MISCELLANEOUS[INSERT PAGE NUMBER] 18.GOVERNING LAW AND JURISDICTION[INSERT PAGE NUMBER] List of Annexes Annex A:The Company governing documents Annex B:Distribution Agreements Annex C:Service Agreement Annex D:5-year business plan THIS JOINT VENTURE AGREEMENT is made on the 1st day ofMay, 2007 BETWEEN: SWICO LIMITED a company incorporated under the laws of England, having its registered office at Meadway
